Title: Virginia Delegates to Benjamin Harrison, 17 December 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir.
Phila: 17th: Dece. 1782.
We are honoured with your Excellencys favor of the 7th. Our last communicated the measures that had been taken for supplying the unfortunate captives then on their way to Virginia, which we hope will meet the approbation of the Executive. We have heard nothing further of those expected by way of New York. should they be sent out, and their situation call for our aid, it shall be afforded them in the manner recommended by your Excellency, tho’ we fear our exertions to obtain them relief by draughts upon the State, or the Sale of Tobacco, will prove ineffectual. perhaps a similar course may be taken by them when they arrive, as with those already gone forward. we shall make the attempt, and resort to the mode you advise, only in case of necessity.
The inclosed Copy of a Letter from the Secretary of Congress to Mr. Clarke on the subject of the pasports for shiping Tobacco to New York, will shew the conduct of Mr. Thompson in the business, and enable you to obtain a Satisfactory explanation from Mr. Clarke.
We very sincerely wish on account of the public, as well as for the convenience of the individuals more immediately concerned, your account of the evacuation of Charles Town may be verified. Here that event is very doubtfull.
A Letter lately received from Capt. Barry of the Alliance Frigate informs us of his good fortune in taking and carrying into l’Orient four of the Jamaica fleet, loaded with abt. 1200 Hhds. of sugar, 400 Hhds. of rum, a quantity of Coffee, logwood &c. He also writes, that the Ramilees had foundered at Sea, that the crew were saved, and distributed among the fleet, part of them being on board the prises captured by him. He further says, it was reported, another Ship of the line was lost. we are respectfully
yr. Excys. obed. serts.
Jos: JonesJ. Madison Jr
